[Cite as Yuckman v. Ohio Univ. Lancaster, 2011-Ohio-7032.]



                                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us



PAUL YUCKMAN, PH.D.

       Plaintiff

       v.

OHIO UNIVERSITY-LANCASTER

       Defendant

Case No. 2009-08136

Judge Joseph T. Clark
Magistrate Lewis F. Pettigrew

JUDGMENT ENTRY

        {¶1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶2} On December 20, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶4} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either during
the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
Case No. 2009-08136                         -2-                                   ENTRY

objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
         {¶5} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.      Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                           _____________________________________
                                           JOSEPH T. CLARK
                                           Judge

cc:


Amy S. Brown                                  Daniel J. Fruth
Randall W. Knutti                             109 North Broad Street, Suite 200
Assistant Attorneys General                   P.O. Box 130
150 East Gay Street, 18th Floor               Lancaster, Ohio 43130-0130
Columbus, Ohio 43215-3130

LP/dms
Filed December 20, 2011
To S.C. reporter March 20, 2012